PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/504,752
Filing Date: 8 Jul 2019
Appellant(s): Samsung Display Co., Ltd.



__________________
Lewis Roca Rothgerber Christie LLP
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/28/2021.
(1) GROUND OF REJECTION TO BE REVIEWED ON APPEAL
Every ground of rejection set forth in the Office action dated 6/29/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) RESTATEMENT OF REJECTION 
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 3, 5-8, 11-14, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al (9,418,591) in view of JUNG et al (9,666,116) and PRIEM et al (4,908,780), and further in view of BRANDES et al (Using image processing to detect and classify narrow-band cricket and frog calls).
(3) NEW GROUNDS OF REJECTION
No new ground of the rejection.
(4) WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  None.
(5) RESPONSE TO ARGUMENTS
	1) Whether the Brandes reference is analogous Art to Afterimage Compensation for a Display Device.
	In Shoes by Firebug LLC, v. Stride Rite Children’s Group, LLC, Appeals 2019-1622, and 2019-1623 (Fed. Cir. June 25, 2020), the Federal Circuit noted that “a preamble is not limiting where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention,” and that dependence on a particular disputed preamble phrase for antecedent basis may limit claim scope because it indicates a reliance on both the preamble and claim body to define the claimed invention.”  The claimed language “Afterimage Compensation” is presented in the pre-ample of claim 1, but not in the body of this claim; i.e., the meaning of “afterimage compensation” is not specifically defined in the body of the claim.   The Appellant’s feature “afterimage compensator” only states an intended use of the invention; and there is no specific relationship of the “afterimage compensator” to the body claim.  The body of Appellant’s claim 1 recites a structurally complete image enhance method, and because the use of an afterimage compensation was not necessary, the “afterimage compensator” feature in the claim preamble did not limit the claim.  All features on the claim 1 relates to a image-manipulation display technique by applying blurring filter on a logo image which can be any kind of image, afterimage or not.  Furthermore, the claimed “afterimage” does not invoke the 112, 6th paragraph since it does not use the phrase "means for" or "step for" or a non-structural term.
a) Whether the Brandes Reference is From the Same Field of Endeavor as the Claimed Invention.
What Brandes reference teaches in relevant to the claimed feature “wherein the blurring area is smaller than the preliminary blurring map such that the blurring area includes pixels of which the blurring candidate values are larger than a preset blurring threshold value” is the image enhancement in which the logo image goes through a blurring filter for blurring image within a predetermined region (i.e., the claimed preliminary blurring map) and then selects only pixels with significant large of blurring values (i.e., larger than a preset blurring threshold value).  There are several applications of this image-manipulation enhancement technique; and the uses of this technique in Appellant’s preamble and Brandes are different, but the technique in Appellant’s claim body completely defined the claimed invention (i.e., blurring a logo image and selecting only pixels with values larger than a threshold) is taught by a combination using Brandes.  Specifically, the combination of Kim, Jung, and Priem image processing references teach all features of the claimed invention (see (2) Restatement of the Rejection) to generate a logo image with blurring area, but do not teach a further step in which a pixel in the blurring area is only selected when its value is larger than a threshold.  The main reference Kim teaches the Image-manipulation Compensation for a displayed logo image by changing the brightness between the logo region and the external background region; i.e., Kim’s brightness changing region is equivalent to the claimed “preliminary blurring map.”  Kim does not further teach using a threshold to eliminate pixels with values smaller than the threshold (causing “the blurring area is smaller than the preliminary blurring map” as claimed).  However, the reference Brandes teaches that “after applying a blurring filter to get a ‘preliminary blurring map’ as in Kim, a further “threshold filter” can be applied to eliminate the candidate pixels with values smaller than a predetermined threshold, and to select only ‘prominent’ pixels” (Brandes, figure 6: the additional Threshold filter is used after the blurring filter is applied; The purpose of the thresholding filter is to set a threshold of an “blurring candidate” level required to consider a “meaningful/prominent” pixel – Brandes, 2. Threshold filter) (the eliminated pixels will cause “the blurring area is smaller than the preliminary blurring map” as claimed.  Thus, it would have been obvious to further applying Kim’s “preliminary blurring (brightness compensation) map” to a “threshold filter” to eliminate the pixels (e.g., background noise) with “blurring candidate” values smaller than a threshold. 
b) Whether the Brandes reference is Reasonably Pertinent to the Particular Problem.
Appellant argues that “Brandes focus on using spectrograms to identify cricket and frog call while the inventors of the present disclosure focus on the problem of degradation of pixels on a display device and the occurrence of an afterimage on the display, therefore the Brandes reference is not from the same field of endeavor and is not reasonable pertinent to the particular problem faced by the inventors of the present invention” which is not persuasive.  The Brandies reference and the Appellant’s claimed invention are pertinent to the image-manipulation enhancing problem of selecting the blurring pixels with “blurring candidate” values larger than a threshold to detect the meaningful/prominent pixels, and to eliminate the noisy/negligible pixels, not how to use in its applications.  Therefore, the Brandes reference is from the same field of endeavor (i.e., image manipulation enhancing) and is reasonable pertinent to the particular problem faced by the inventors of the present invention (to eliminate the noisy/negligible pixels, and to retain the meaningful/prominent pixels using a threshold).

	2)  Whether the Brandes reference Discloses or Suggests “wherein the blurring area is smaller than the preliminary blurring map such that the blurring area includes pixels of which the blurring candidate values are larger than a preset blurring threshold value.”
The Examiner’s rejection is a 35 USC 103 rejection based on multiple references of the same signal enhancement technology.  The Brandes reference is used to teach the claimed feature “wherein the blurring area is smaller than the preliminary blurring map such that the blurring area includes pixels of which the blurring candidate values are larger than a preset blurring threshold value.”  The main reference Kim teaches the Image Compensation for a displayed logo image by changing the brightness between the logo region and the external background region; i.e., Kim’s brightness changing region is equivalent to the claimed “preliminary blurring map.”  Kim does not further teach using a threshold to eliminate pixels with values smaller than the threshold.  However, the reference Brandes teaches that “after applying a blurring filter to get a ‘preliminary blurring map’ as in Kim, a further “threshold filter” can be applied to eliminate the candidate pixels with values smaller than a predetermined threshold” (Brandes, figure 6: the additional cut-off Threshold filter is used after the blurring filter is applied; The purpose of the thresholding filter is to set a threshold of a “blurring candidate” level required to consider a “meaningful/prominent” pixel – Brandes, 2. Threshold filter).  Moreover, Brandes teaches many blurring techniques used to blur an original image (page 2952, column 1, 1. Blur filters) in which the blurring techniques can be boxcar average blurring (page 2952, column 2), weighted Gaussian blurring (page 2953, column 1), ...  Furthermore, Brandes teaches that after blurring is applied to the original image, a threshold filter can be used (figure 5 shows a boxcar average blurring in combination with a cut-off threshold filter with a predetermined threshold level; figure 6 shows a weighted Gaussian blurring in combination with a cut-off predetermined threshold level).  It is noted that the elimination of pixels with “negligent” blurring candidate values in the preliminary map to form the blurring area inherently causes the blurring area be smaller than the preliminary blurring map.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/PHU K NGUYEN/Primary Examiner, Art Unit 2616                                                                                                                                                                                                        
Conferees:
/KEE M TUNG/Supervisory Patent Examiner, Art Unit 2611     

/XIAO M WU/Supervisory Patent Examiner, Art Unit 2613                                                                                                                                                                                                                                                                                                                                                                                                           

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.